Exhibit 10.11

SECOND AMENDMENT AGREEMENT

This SECOND AMENDMENT AGREEMENT (this “Amendment”) is made as of the 27th day of
April, 2009, among:

(a) SHILOH INDUSTRIES, INC., a Delaware corporation (“Borrower”);

(b) the Lenders, as defined in the Credit Agreement, as hereinafter defined;

(c) NATIONAL CITY BANK, as the co-lead arranger, sole book runner and
administrative agent for the Lenders under the Credit Agreement (“Agent”); and

(d) THE PRIVATEBANK AND TRUST COMPANY, as the co-lead arranger and syndication
agent.

WHEREAS, Borrower, Agent and the Lenders are parties to that certain Credit and
Security Agreement, dated as of August 1, 2008, that provides, among other
things, for loans and letters of credit aggregating One Hundred Twenty Million
Dollars ($120,000,000), all upon certain terms and conditions (as amended and as
the same may from time to time be further amended, restated or otherwise
modified, the “Credit Agreement”);

WHEREAS, Borrower, Agent and the Lenders desire to amend the Credit Agreement to
modify certain provisions thereof and add certain provisions thereto;

WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and

WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, Borrower, Agent and the Lenders
agree as follows:

1. Addition to Definitions. Section 1.1 of the Credit Agreement is hereby
amended to add the following new definitions thereto:

“Auto Supplier Support Program” means the Auto Supplier Support Program
established by the United States Department of the Treasury pursuant to the
authority granted to it by and under the Emergency Economic Stabilization Act of
2008 (Pub. L. 110-343, enacted October 1, 2008), as amended.

“Chrysler” means Chrysler LLC, a Delaware limited liability company.

“Chrysler Supplier Purchase Agreement” means that certain Supplier Purchase
Agreement among Borrower, Chrysler Receivables SPV LLC and Citibank, which is
being entered into on or about the date hereof in connection with the Auto
Supplier Support Program.

“Citibank” means Citibank, N.A., a national banking association.

“GM” means General Motors Corporation, a Delaware corporation.

“GM Supplier Purchase Agreement” means that certain Supplier Purchase Agreement
among Borrower, GM Supplier Receivables LLC and Citibank, which is being entered
into on or about the date hereof in connection with the Auto Supplier Support
Program.



--------------------------------------------------------------------------------

2. Amendment to Financial Statements and Information Provision. Section 5.3 of
the Credit Agreement is hereby amended to add the following new subsection
(i) thereto:

(i) Accounts Sold Pursuant to Supplier Purchase Agreements. Borrower shall
deliver to Agent, as frequently as Agent may request, but no less frequently
than within five days after the end of each calendar month, a report detailing
all Account sales made pursuant to the Chrysler Supplier Purchase Agreement and
the GM Supplier Purchase Agreement, including a listing of all such previous
Account sales and the payment status of each such Account sale, to be in form
and substance reasonably satisfactory to Agent.

3. Amendment to Merger and Sale of Assets Provision. Section 5.12 of the Credit
Agreement is hereby amended to add the following new subsections (h) and
(i) thereto:

(h) the Companies may sell Accounts owed by Chrysler (or any subsidiary or
affiliate of Chrysler) pursuant to the Chrysler Supplier Purchase Agreement, so
long as:

(i) unless otherwise agreed to by Agent in writing, all sales are made in
accordance with the terms of “Payment Option 1”, as defined in the Chrysler
Supplier Purchase Agreement; and

(ii) the “Designated Account”, as defined in the Chrysler Supplier Purchase
Agreement, is at all times (A) a Deposit Account maintained with The PrivateBank
and Trust Company (or any other Lender that may from time to time maintain the
cash management of Borrower), and (B) subject to a Control Agreement in favor of
Agent and the Lenders; and

(i) the Companies may sell Accounts owed by GM (or any subsidiary or affiliate
of GM) pursuant to the GM Supplier Purchase Agreement, so long as:

(i) unless otherwise agreed to by Agent in writing, all sales are made in
accordance with the terms of “Payment Option 1”, as defined in the GM Supplier
Purchase Agreement; and

(ii) the “Designated Account”, as defined in the GM Supplier Purchase Agreement,
is at all times (A) a Deposit Account maintained with The PrivateBank and Trust
Company (or any other Lender that may from time to time maintain the cash
management of Borrower), and (B) subject to a Control Agreement in favor of
Agent and the Lenders.

4. Closing Deliveries. Concurrently with the execution of this Amendment,
Borrower shall:

(a) cause each Guarantor of Payment to execute the attached Guarantor
Acknowledgment and Agreement; and

(b) pay all legal fees and expenses of Agent in connection with this Amendment.

5. Authorization to Execute Lien Priority Agreements. Agent is hereby authorized
by the Lenders (a) to execute and deliver the Chrysler Lien Priority Agreement
on behalf of the Lenders, substantially in the form of Exhibit A hereto, and
(b) to execute the GM Lien Priority Agreement on behalf of the Lenders,
substantially in the form of Exhibit B hereto.

6. Representations and Warranties. Borrower hereby represents and warrants to
Agent and the Lenders that (a) Borrower has the legal power and authority to
execute and deliver this Amendment; (b) the officers executing this Amendment
have been duly authorized to execute and deliver the same and bind Borrower with
respect to the provisions hereof; (c) the execution and delivery hereof by
Borrower and the performance and observance by Borrower of the provisions hereof
do not violate or conflict with the Organizational Documents of Borrower or any
law applicable to Borrower or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against Borrower; (d) no Default or Event of Default exists,
nor will any occur immediately after the execution and delivery of this
Amendment or by the performance or observance of any provision hereof; (e) each
of the representations and warranties contained in the Loan Documents is true
and



--------------------------------------------------------------------------------

correct in all material respects as of the date hereof as if made on the date
hereof, except to the extent that any such representation or warranty expressly
states that it relates to an earlier date (in which case such representation or
warranty is true and correct in all material respects as of such earlier date);
(f) Borrower is not aware of any claim or offset against, or defense or
counterclaim to, Borrower’s obligations or liabilities under the Credit
Agreement or any Related Writing; (g) this Amendment constitutes a valid and
binding obligation of Borrower in every respect, enforceable in accordance with
its terms; and (h) both the GM Supplier Purchase Agreement and the Chrysler
Supplier Purchase Agreement are, or will be upon the execution thereof,
substantially in the form of Exhibit C hereto.

7. Waiver and Release. Borrower, by signing below, hereby waives and releases
Agent and each of the Lenders, and their respective directors, officers,
employees, attorneys, affiliates and subsidiaries, from any and all claims,
offsets, defenses and counterclaims of which Borrower is aware, such waiver and
release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.

8. References to Credit Agreement and Ratification. Each reference that is made
in the Credit Agreement or any other Related Writing shall hereafter be
construed as a reference to the Credit Agreement as amended hereby. Except as
herein otherwise specifically provided, all terms and provisions of the Credit
Agreement are confirmed and ratified and shall remain in full force and effect
and be unaffected hereby. This Amendment is a Related Writing.

9. Counterparts. This Amendment may be executed in any number of counterparts,
by different parties hereto in separate counterparts and by facsimile signature,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

10. Headings. The headings, captions and arrangements used in this Amendment are
for convenience only and shall not affect the interpretation of this Amendment.

11. Severability. Any term or provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.

12. Governing Law. The rights and obligations of all parties hereto shall be
governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

JURY TRIAL WAIVER. BORROWER, AGENT AND THE LENDERS, TO THE EXTENT PERMITTED BY
LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT
AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO. THIS
WAIVER SHALL NOT IN ANY WAY AFFECT, WAIVE, LIMIT, AMEND OR MODIFY AGENT’S OR ANY
LENDER’S ABILITY TO PURSUE REMEDIES PURSUANT TO ANY CONFESSION OF JUDGMENT OR
COGNOVIT PROVISION CONTAINED IN ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT AMONG BORROWER, AGENT AND THE LENDERS.

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment in
Cleveland, Ohio as of the date first set forth above.

 

SHILOH INDUSTRIES, INC. By:  

 

  Thomas M. Dugan   Treasurer

NATIONAL CITY BANK,
as Agent and as a Lender

By:  

 

  Robert S. Coleman   Senior Vice President

THE PRIVATEBANK AND TRUST COMPANY,
as Syndication Agent and as a Lender

By:  

 

  Robert M. Walker   Managing Director

Signature Page to 1 of 2

Second Amendment Agreement



--------------------------------------------------------------------------------

FIRSTMERIT BANK, N.A. By:  

 

Name:  

 

Title:  

 

KEYBANK NATIONAL ASSOCIATION By:  

 

Name:  

 

Title:  

 

RBS CITIZENS, NATIONAL ASSOCIATION By:  

 

Name:  

 

Title:  

 

Signature Page to 2 of 2

Second Amendment Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND AGREEMENT

The undersigned consent and agree to and acknowledge the terms of the foregoing
Second Amendment Agreement dated as of April 27, 2009. The undersigned further
agree that the obligations of the undersigned pursuant to the Guaranty of
Payment executed by the undersigned are hereby ratified and shall remain in full
force and effect and be unaffected hereby.

The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of any
kind or nature, absolute and contingent, of which the undersigned are aware or
should be aware, such waiver and release being with full knowledge and
understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto.

JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVE
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT, THE LENDERS AND THE
UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO. THIS
WAIVER SHALL NOT IN ANY WAY AFFECT, WAIVE, LIMIT, AMEND OR MODIFY THE ABILITY OF
AGENT AND LENDERS TO PURSUE REMEDIES PURSUANT TO ANY CONFESSION OF JUDGMENT OR
COGNOVIT PROVISION CONTAINED IN ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT BETWEEN BORROWER, AGENT AND LENDERS.

 

SHILOH CORPORATION    GREENFIELD DIE & MANUFACTURING CORP. By:  

 

   By:  

 

  Thomas J. Stecz      Thomas J. Stecz   Treasurer      Treasurer JEFFERSON
BLANKING INC.    SHILOH AUTOMOTIVE, INC. By:  

 

   By:  

 

  Thomas M. Dugan      Thomas J. Stecz   Assistant Secretary      Treasurer By:
 

 

       Thomas J. Stecz        Treasurer     

Signature Page 1 of 2 to

Acknowledgement and Agreement



--------------------------------------------------------------------------------

SHILOH INDUSTRIES, INC. DICKSON MANUFACTURING DIVISION    LIVERPOOL COIL
PROCESSING, INCORPORATED By:  

 

   By:  

 

  Thomas J. Stecz      Thomas J. Stecz   Treasurer      Treasurer MEDINA
BLANKING, INC.    THE SECTIONAL DIE COMPANY By:  

 

   By:  

 

  Thomas J. Stecz      Thomas J. Stecz   Treasurer      Treasurer SECTIONAL
STAMPING, INC.      By:  

 

       Thomas J. Stecz        Treasurer     

Signature Page 2 of 2 to

Acknowledgement and Agreement



--------------------------------------------------------------------------------

EXHIBIT A

CHRYSLER LIEN PRIORITY AGREEMENT

See attached.

 

S-1



--------------------------------------------------------------------------------

EXHIBIT B

GM LIEN PRIORITY AGREEMENT

See attached.

 

S-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SUPPLIER PURCHASE AGREEMENT

See attached.

 

S-3